ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Nemazi on 6/30/2022.

The application has been amended as follows referencing the claims filed in the preliminary amendment dated 6/30/2022.
Claim 19 line 10, after “grooved recesses” and before “which form”
	Delete the comma [[,]]
Claim 19 line 11, after “the end face,” and before “plurality of passages”
	Insert --wherein the--
	Claim 19 lines 11-12, after “grooved recess, wherein” and before “to the same valve seat opening”
		Delete [[these passages have the fluid-conducting connection]]
		Insert –the passages are fluidly connected”
Claim 19 line 13, after “recess, wherein” and before “at least some of”
		Delete [[that]]
	Claim 21 line 4, after “grooved recesses” and before “which form”
		Delete the comma [[,]]
	Claim 21 line 4, after “end face,” and before “the second plate”
		Delete [[that]]
		Insert –and--
	Claim 34 line 3, after “the valve guard” and before “in order to”
		Delete the comma [[,]]
	Claim 36 line 11, after “one of the” and before “valve seat openings”
		Delete [[of]]


Allowable Subject Matter
Claims 19-36 are allowed via the preliminary amendment filed on 6/30/2022 and the instant Examiner’s amendment. Claims 1-18 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches:
(claim 19)  “An automatic plate valve comprising: …wherein the end face of the valve seat comprises a plurality of grooved recesses which form the valve seat openings on the end face, wherein the plurality of passages open into the same grooved recess, wherein the passages are fluidly connected to the same valve seat opening via the respective grooved recess, wherein that at least some of the passages having the fluid-conducting connection to the same valve seat opening have different distances to the longitudinal axis (L).”
(claim 36)  “A method for operating an automatic plate valve comprising…wherein the end face of the valve seat comprises a plurality of grooved recesses, which form the valve seat openings on the end face, wherein a fluid (F) is delivered to the valve seat openings via a plurality of passages running in the valve seat and then via the grooved recesses, wherein that the fluid (F) is delivered to one of the grooved recesses and then to one of the of valve seat openings through the grooved recesses…”
While many of the cited prior art references are highly pertinent to the instant invention, the closest prior art drawn to the allowable subject matter is deemed to be Cunningham US 4278106. Best seen in Applicant’s figure 4, the instant invention utilizes inlet passages 6 formed in the valve seat 2 to introduce fluid to annular grooves 2e-2k, the annular grooves 2e-2k form the openings to cooperate with the sealing element (7, figure 1) to open and close the fluid flow. Figure 4 of Cunningham utilizes passages 60 formed in the valve seat 50 to introduce fluid to annular grooves 160 and 161, the annular grooves 160 and 161 form the openings to cooperate with the sealing element 170.  
Specifically regarding claim 19, Cunningham does not meet the limitation of ” wherein that at least some of the passages having the fluid-conducting connection to the same valve seat opening have different distances to the longitudinal axis (L).” because there is no disclosure for the passages of Cunningham as having different distances.
Specifically regarding claim 36, Cunningham does not meet the limitation of  “…wherein that the fluid (F) is delivered to one of the grooved recesses and then to one of the of valve seat openings through the grooved recesses…” because Cunningham only discloses one grooved recess per set of passages to form the openings.
The remainder of the cited prior art is void of grooves performing a similar function in addition to the passages as claimed and thus does not cure the deficiencies of Cunningham.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
All of the cited prior art on the attached PTO-892 is pertinent to Applicant’s disclosure, wherein the cited references are for a pump/compressor and utilize a reciprocation motion to open and close a plurality of passages. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
***